Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151292(96)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  LAKELAND HOSPITALS AT NILES                                                                                Joan L. Larsen,
  AND ST. JOSEPH, INC.,                                                                                                Justices
             Plaintiff-Appellee,
                                                                     SC: 151292
  v                                                                  COA: 318440
                                                                     Berrien CC: 12-000067-NF
  AUTO-OWNERS INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  HOME-OWNERS INSURANCE
  COMPANY
             Defendant.
  ____________________________________/

          On order of the Chief Justice, the motion of the Insurance Institute of Michigan to
  file an amicus curiae brief in support of defendant-appellant’s motion for reconsideration
  is GRANTED. The amicus brief submitted on February 22, 2016, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2016
                                                                                Clerk